Case 2:17-cv-11910-MAG-DRG ECF No. 457-72 filed 10/23/18   PageID.12121   Page 1 of
                                      6




          EXHIBIT 12
           Redacted per Court's Order ECF 338
Case 2:17-cv-11910-MAG-DRG ECF No. 457-72 filed 10/23/18   PageID.12122   Page 2 of
                                      6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-72 filed 10/23/18   PageID.12123   Page 3 of
                                      6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-72 filed 10/23/18   PageID.12124   Page 4 of
                                      6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-72 filed 10/23/18   PageID.12125   Page 5 of
                                      6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-72 filed 10/23/18   PageID.12126   Page 6 of
                                      6
